EXHIBIT 21 Subsidiaries of Security National Financial Corporation as of March 31, 2015 SecurityNational Mortgage Company Security National Life Insurance Company Southern Security Life Insurance Company, Inc. Trans-Western Life Insurance Company Memorial Insurance Company of America C & J Financial, LLC American Funeral Financial, LLC FFC Acquisition Co., LLC dba Funeral Funding Center Mortician's Choice, LLC Canadian Funeral Financial, LLC Insuradyne Corporation Green Street Mortgage Services, Inc. Marketing Source Center, Inc. dba Security National Travel Services Adobe Chapel Funeral Home, Inc. California Memorial Estates, Inc. Cottonwood Mortuary, Inc. Crystal Rose Funeral Home, Inc. Deseret Memorial, Inc. Greer-Wilson Funeral Home, Inc. Holladay Cottonwood Memorial Foundation Holladay Memorial Park, Inc. Memorial Estates, Inc. Memorial Mortuary, Inc. Memorial Travel Benefits, Inc. Paradise Chapel Funeral Home Dry Creek Property Development, Inc. New York Land Holdings, Inc. Security National Capital, Inc. Security National Funding Company Security National Life Scholarship Foundation, Inc. Security National Reverse Mortgage of Utah Select Appraisal Management, Inc. Security National Real Estate Services, Inc. 55-05 Flushing, LLC SNFC Subsidiary, LLC
